               Case 2:20-cr-00226-MCE Document 13 Filed 02/02/21 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JILL M. THOMAS
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-00226 MCE
11
                                  Plaintiff,            ORDER - REQUEST FOR
12                                                      RECONSIDERATION BY THE DISTRICT
                            v.                          COURT OF MAGISTRATE JUDGE’S MINUTE
13                                                      ORDER PURSUANT TO FEDERAL RULE OF
     LAMONTE ESHAWN PERCOATS,                           CRIMINAL PROCEDURE 5(F)
14
                                 Defendant.                        [E.D. Local Rule 303(c)]
15

16
                                                 Order
17
            The Government’s Motion for Reconsideration (ECF No. 11) is GRANTED. The Court hereby
18
     vacates the Magistrate Judge’s Minute Order, dated January 12, 2021, (Docket No. 5) and replaces it
19
     with a new order that tracks the language and evident purpose of Rule 5(f), as stated below, by simply
20
     confirming that the government is required to comply with Brady. The case law under Brady is well
21
     established and federal prosecutors are keenly aware of the government’s Brady obligations.
22

23 ///

24 ///

25
     ///
26
     ///
27

28 ///


       ORDER                                             1
30
             Case 2:20-cr-00226-MCE Document 13 Filed 02/02/21 Page 2 of 2

 1               Pursuant to Rule 5(f), the court confirms the prosecutor’s duty to disclose
                 material evidence that is favorable to the defendant as required by Brady
 2               v. Maryland, 373 U.S. 83 (1963), and its progeny. If the court finds that
 3               the government has failed to comply with this obligation, the court may, as
                 appropriate, order the production of such information, grant a continuance,
 4               impose evidentiary and other appropriate sanctions, order a new trial, or
                 dismiss charges.
 5
          IT IS SO ORDERED.
 6

 7 Dated: February 1, 2021

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     ORDER                                           2
30
